ACCEPTED
                                                                                                03-13-00855-CV
                                                                                                        6622215
                                                                                     THIRD COURT OF APPEALS
                                                                                                AUSTIN, TEXAS
                                          greg white                                       8/24/2015 1:47:53 PM
                                                                                              JEFFREY D. KYLE
                                                                                                         CLERK
                               texas appellate lawyer

                                        August 24, 2015                         FILED IN
                                                                         3rd COURT OF APPEALS
                                                                             AUSTIN, TEXAS
      Jeffrey D. Kyle                                                    8/24/2015 1:47:53 PM
      Clerk, Third Court of Appeals                                        JEFFREY D. KYLE
      PO Box 12547                                                               Clerk
      Austin, Texas 78711-2547

                                          In Re: No. 03-13-00855-CV; Kenneth Lobell v.
                                          Capital Transport, LLC

      Dear Mr. Kyle:

      On August 19th, your office sent a letter notifying the parties of oral
      argument on October 22, 2015 at 9:00 a.m. in Belton, Texas. I am writing
      in response to that letter.

      I will present argument on behalf of the Appellee, Captial Transport LLC at
      the appointed time.

      Please let me know if anything else is needed.

      Sincerely,



      Greg White




……………………………………………………………………………………..............
Address:                    Phone + Fax:
4300 West Waco Drive        o: 254.307.0097
Suite B2-283                c: 254.717.5728               www.texapplaw.com
Waco, Texas 76710           f: 866.521.5569